DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 02/15/2022. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.
	Applicant argues that amended claims have overcome ODP rejection, examiner disagrees and has addressed the amended limitations below.

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-4, 7-11, and 14-18 and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,511,669 (hereinafter ‘669), in view of Cho et al. (US 2019/0349810, hereinafter Cho) and further in view of Roeland et al. (US 2019/0104444, hereinafter Roeland). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 1, U.S. patent ‘669 discloses:
storing, by a user plane function (UPF) component, a set of packet processing rules (claim 15; Col. 16; lines 34-35),
wherein the set of packet processing rules include at least one of (claim 17; Col. 16; lines 65-67):
a forwarding action rule that controls packet forwarding (claim 17; Col. 17; line 1),
a usage reporting rule that controls statistic collection regarding forwarded
packets (claim 17, col. 17; line 2), or
a packet detection rule that controls packet detection (claim 17; Col. 17; line 3);
           performing, by a user plane function (UPF) component, an analysis of a flow of one or more packets transmitted during a communication session (claim 15; Col. 16; lines 38-40) to determine one or more properties associated with the flow (Col. 18; lines 6-9); 
	generating, by the UPF component and based on the analysis, a modified set of packet processing rules by at least one of (claim 15; Col. 16; lines 41-45);
adding a rule to the set of packet processing rules, eliminating a rule from the set of packet processing rules, or changing a rule in the set of packet processing rules (claim 15; Col. 16; lines 45-50);
	receiving, by the UPF component, a packet of the flow (claim 15; Col. 16; lines 54-55);
	applying, by the UPF component, the modified set of packet processing rules to the packet (claim 15; Col. 16; lines 56-57); and
 	forwarding, by the UPF component and based on applying the modified set of packet processing rules to the packet, the packet (claim 15; Col. 16; lines 57-61).
	Lee does not explicitly disclose wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties.
	In an analogous art, Cho discloses wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties (para 0091; 0123 and 0134). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method by adding Cho’s disclosure in order to manage network traffic based on dynamic traffic analysis.
‘669 does not explicitly disclose that the UFP component generates the modified packet during the communication session.
In an analogous art, Roeland discloses that the UFP component generates the modified packet during the communication session (para 0058; modifying packets during a session). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘669’s method and system by adding Roeland’s disclosure in order to dynamically adjust traffic based on the current communication system requirements.
Regarding claim 8, U.S. patent ‘669 discloses:
A user plane function (UPF) component (claim 1; Col. 13; line 56), comprising: 
one or more memories (claim 1; Col. 13; lines 57-60); and
one or more processors communicatively coupled to the one or more memories, configured to (claim 1; Col. 13; lines 57-60):
store a set of packet processing rules (claim 15; Col. 16; lines 34-35),
wherein the set of packet processing rules include at least one of (claim 17; Col. 16; lines 65-67):
a forwarding action rule that controls packet forwarding (claim 17; Col. 17; line 1),
a usage reporting rule that controls statistic collection regarding forwarded
packets (claim 17, col. 17; line 2), or
a packet detection rule that controls packet detection (claim 17; Col. 17; line 3);
           performing, by a user plane function (UPF) component, an analysis of a flow of one or more packets transmitted during a communication session (claim 15; Col. 16; lines 38-40) to determine one or more properties associated with the flow (Col. 18; lines 6-9); 
	generate based on the analysis, a modified set of packet processing rules by at least one of (claim 15; Col. 16; lines 41-45);
adding a rule to the set of packet processing rules, eliminating a rule from the set of packet processing rules, or changing a rule in the set of packet processing rules (claim 15; Col. 16; lines 45-50);
	receiving a packet of the flow (claim 15; Col. 16; lines 54-55);
	applying the modified set of packet processing rules to the packet (claim 15; Col. 16; lines 56-57); and
 	forwarding, by the UPF component and based on applying the modified set of packet processing rules to the packet, the packet (claim 15; Col. 16; lines 57-61).
	Lee does not explicitly disclose wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties.
	In an analogous art, Cho discloses wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties (para 0091; 0123 and 0134). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method by adding Cho’s disclosure in order to manage network traffic based on dynamic traffic analysis.
‘669 does not explicitly disclose that the UFP component generates the modified packet during the communication session.
In an analogous art, Roeland discloses that the UFP component generates the modified packet during the communication session (para 0058; modifying packets during a session). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘669’s method and system by adding Roeland’s disclosure in order to dynamically adjust traffic based on the current communication system requirements.
Regarding claim 15, U.S. patent ‘669 discloses:
A non-transitory computer-readable medium storing instructions, the instructions comprising (claim 8; Col. 15; lines 5-6):
one or more instructions that, when executed by one or more processors, cause the one or more processors to perform the method steps of claim 1 (claim 8; Col. 15; lines 7-8):
Claims 2-5, 7, 9-12 and 16-22 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,511,669.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 1-4, 8-11, 15-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.(US 2017/0324652, hereinafter Lee) in view of  Zhang et al. (US 2016/0337905, hereinafter Zhang) and further in view of Roeland et al. (US 2019/0104444, hereinafter Roeland).
	Regarding claim 1, Lee discloses a method, comprising:
performing, by a user plane function (UPF) component, an analysis of a flow of one or more packets transmitted during a communication session (para 0008; The identification value may be a marking that enables at least one of a user-plane gateway or a radio access network entity to differentiate the first set of packets from a second set of packets in the packet flow);
generating, by the UPF component and based on the analysis, a modified set of packet processing rules (Para 0158; modified FPI associated with the packets);
receiving, by the UPF component, a packet of the flow (para 0206; receiving packets);
applying, by the UPF component, the modified set of packet processing rules to the packet (Para 0206; the UPF may perform the same functions as the RAN for modifying the QoS treatment of packets based on a request from the device; however the UPF may not change the scheduling priority over the radio, but instead may change the QoS packet marking to match the modified QoS treatment when forwarding the packets to the RAN (which causes the RAN to modify the scheduling priority); and forwarding, by the UPF component and based on applying the modified set of packet processing rules to the packet, the packet (Para 0206; the UPF may perform the same functions as the RAN for modifying the QoS treatment of packets based on a request from the device; however the UPF may not change the scheduling priority over the radio, but instead may change the QoS packet marking to match the modified QoS treatment when forwarding the packets to the RAN (which causes the RAN to modify the scheduling priority).
Lee does not explicitly disclose storing, by a user plane function (UPF) component, a set of packet processing rules, wherein the set of packet processing rules include at least one of:
a forwarding action rule that controls packet forwarding, a usage reporting rule that controls statistic collection regarding forwarded packets, or a packet detection rule that controls packet detection.
In an analogous art, Zhang discloses storing, by a user plane function (UPF) component (para 0006; function node network (FNN) is configured to perform user plane function, wherein the FNN includes at least one function node )FN)), a set of packet processing rules (para 0043 and 0073; FN stores data flow processing rules), wherein the set of packet processing rules include at least one of: a forwarding action rule that controls packet forwarding (para 0042; data forwarding rule), a usage reporting rule that controls statistic collection regarding forwarded packets, or a packet detection rule that controls packet detection. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method and system by adding Zhang’s disclosure in order to perform data processing according to service requirement.
Lee/Zhang does not explicitly disclose that the UFP component generates the modified packet during the communication session.
In an analogous art, Roeland discloses that the UFP component generates the modified packet during the communication session (para 0058; modifying packets during a session). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee/Zhang’s method and system by adding Roeland’s disclosure in order to dynamically adjust traffic based on the current communication system requirements.
Regarding claim 8, Lee discloses a user plane function (UPF) component (para 0206; UPF), comprising: one or more processors (para 0220; processors) configured to perform the method steps of claim 1. 
Regarding claim 15, Lee discloses a non-transitory computer-readable medium storing instructions (para 0220; memory), the instructions comprising: one or more instructions that, when executed by one or more processors of a device (para 0220; processor to execute the instructions stored in the memory), cause the device to perform the method steps of claim 1. 	
Regarding claims 2, 9 and 16, Lee does not explicitly disclose wherein performing the analysis comprises analyzing the one or more properties, wherein the one or more properties include the type of service.
In an analogous art, Zhang discloses wherein performing the analysis comprises: analyzing the one or more properties, wherein the one or more properties include the type of service (para 0036; type of services). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method and system by adding Zhang’s disclosure in order to classify network traffic based on different applications to improve the quality of service of a communication system.
Regarding claims 3, 10, and 17, Lee does not explicitly disclose wherein applying the modified set of packet processing rules to the packet comprises one or more of:
adding information to a header of the packet; removing information from the header of the packet; or changing information in the header of the packet.
In an analogous art, Zhang discloses applying the modified set of packet processing rules to the packet comprises adding information to a header of the packet (para 0041; adding information to the header of the packet). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method and system by adding Zhang’s disclosure in order to perform data processing according to service requirement.
Regarding claims 4, 11, and 18, Lee further discloses wherein the modified set of packet processing rules define packet marking of a received packet (para 0007-0008; packet marking of the received packets).
Regarding claims 21 and 22, Lee does not explicitly disclose performing the analysis of the flow at a control plane of the UPF component.
In an analogous art, Zhang discloses performing the analysis of the flow at a control plane of the UPF component (para 0041; flow processing at FN). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method and system by adding Zhang’s disclosure in order to provide real time network data analysis to improve the quality of a communication system without interruptions.
Regarding claims 23 and 24, Lee does not explicitly disclose storing the set of packet processing rules at a user plane of the UPF component.
In an analogous art, Zhang does not explicitly disclose storing the set of packet processing rules at a user plane of the UPF component (para 0043 and 0073; FN stores data flow processing rules). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method and system by adding Zhang’s disclosure in order to perform data processing according to service requirement.
Regarding claim 25, Lee does not explicitly disclose wherein the
one or more instructions, that cause the device to store the set of packet processing rules, cause
the device to: store the set of packet processing rules at a user plane of the device; and
wherein the one or more instructions, that cause the device to perform the analysis of the
flow, cause the device to: perform the analysis of the flow at a control plane of the device.
In an analogous art, Zhang discloses wherein the one or more instructions, that cause the device to store the set of packet processing rules, cause the device to: store the set of packet processing rules at a user plane of the device (para 0043 and 0073; FN stores data flow processing rules); and wherein the one or more instructions, that cause the device to perform the analysis of the flow, cause the device to: perform the analysis of the flow at a control plane of the device (para 0043 and 0073; FN stores data flow processing rules). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method and system by adding Zhang’s disclosure in order to perform data processing according to service requirement.

5.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Zhang/Roeland and further in view of Dao et al. (US  2019/0253917, hereinafter Dao).
Regarding claims 7, 14, and 20, Lee/Zhang/Roeland does not explicitly disclose wherein applying the modified set of packet processing rules comprises: applying the modified set of packet processing rules at run-time.
In an analogous art, Dao discloses wherein applying the modified set of packet processing rules comprises: applying the modified set of packet processing rules at run-time (para 0102; applying the changed rules at run-time). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee/Zhang/Roeland’s method and system by adding Dao’s disclosure in order to manage network traffic based on dynamic network conditions.

	
                                                         Conclusion		                        
	 
6.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/            Primary Examiner, Art Unit 2462